Johnson, J.
John Walden was convicted of two counts of second degree assault arising out of a fight with three teenagers. At trial, Walden asserted self-defense. Walden argues the definition of grave bodily harm in the jury instruction addressing the reasonable use of force in self-defense improperly required the jury to use a purely objective standard. We agree, reverse his convictions, and remand for a new trial.
FACTS
On October 23, 1993, Walden left a tavern in Arlington, Washington and got on his bicycle. He rode past The Castle video arcade, outside of which several teenagers were standing, including the three victims: Josh Adams, Grant Howell, and Casey Hill. As he rode past, Walden either fell or was pushed off his bicycle. According to the teens, Walden fell off the bicycle, got angry when they laughed at him, and came after them with a knife. On the other hand, Walden testified the teens pushed him off his bicycle and were then looking to beat him up.
At some point during the altercation, Walden produced *472and opened a folding knife with a 3V2 inch locking blade. The teens and several witnesses testified Walden attempted to use the knife. Walden, however, testified he only produced the knife to scare the teens off, and did not actually try to use the knife. No evidence or testimony was offered by either side that the three teens were armed. However, there was testimony Walden and these same three teens had been involved in an altercation on at least one previous occasion.
Following the close of Walden’s case, the judge issued jury instructions, including seven instructions on self-defense.1 Walden objected to the definition of "great bodily injury” in the second paragraph of instruction 18. In its entirety, instruction 18 reads:
One has the right to use force only to the extent of what appears to be the apparent imminent danger at the time. However, when there is no reasonable ground for the person attacked or apparently under attack to believe that his person is in imminent danger of death or great bodily harm, and it appears to him that only an ordinary battery is all that is intended, he has no right to repel a threatened assault by the use of a deadly weapon in a deadly manner.
Great bodily injury as used in this instruction means injury of a graver and more serious nature than an ordinary battery with a fist or pounding with the hand; it is an injury of such nature as to produce severe pain, suffering and injury.
Clerk’s Papers at 37. The judge noted Walden’s objection but allowed the instruction, stating that the case from which it was taken, State v. Foster, 91 Wn.2d 466, 481, 589 P.2d 789 (1979), had not been overruled. Apparently the jury believed the State’s version of the events, returning a verdict of guilty on both counts of second degree assault.
Walden appealed to the Court of Appeals, arguing the *473trial court erred in submitting jury instruction 18, specifically the second paragraph, because it injects an impermissible objective element into the definition of self-defense and constitutes a comment on the evidence by the court. The Court of Appeals affirmed the verdicts in an unpublished opinion. Walden then petitioned this court for review solely on the issue of the impermissible objective standard created by the second paragraph of instruction 18.
Under the facts of this case, we hold the definition of "great bodily injury” used in instruction 18 could have impermissibly restricted the jury from considering Walden’s subjective beliefs about the possible consequence of an assault by the teens. Because the law of self-defense was not made manifestly apparent, i.e., because Walden was forced to argue to the jury regarding the correct legal standard, we reverse Walden’s convictions and remand for a new trial.
ANALYSIS
 Jury instructions on self-defense must more than adequately convey the law. State v. LeFaber, 128 Wn.2d 896, 900, 913 P.2d 369 (1996). Read as a whole, the jury instructions must make the relevant legal standard manifestly apparent to the average juror. LeFaber, 128 Wn.2d at 900; State v. Allery, 101 Wn.2d 591, 595, 682 P.2d 312 (1984); State v. Painter, 21 Wn. App. 708, 713, 620 P.2d 1001 (1980), review denied, 95 Wn.2d 1008 (1981). "A jury instruction misstating the law of self-defense amounts to an error of constitutional magnitude and is presumed prejudicial.” LeFaber, 128 Wn.2d at 900.
To be entitled to a jury instruction on self-defense, the defendant must produce some evidence demonstrating self-defense; however, once the defendant produces some evidence, the burden shifts to the prosecution to prove the absence of self-defense beyond a reasonable doubt. See State v. Janes, 121 Wn.2d 220, 237, 850 P.2d 495, 22 A.L.R.5th 921 (1993) (defendant bears initial burden of *474producing evidence killing occurred in circumstances amounting to self-defense); State v. Acosta, 101 Wn.2d 612, 619, 683 P.2d 1069 (1984) (State bears burden of disproving self-defense in second degree assault prosecution).
Evidence of self-defense is evaluated "from the standpoint of the reasonably prudent person, knowing all the defendant knows and seeing all the defendant sees.” Janes, 121 Wn.2d at 238 (citing Allery, 101 Wn.2d at 594). This standard incorporates both objective and subjective elements. The subjective portion requires the jury to stand in the shoes of the defendant and consider all the facts and circumstances known to him or her; the objective portion requires the jury to use this information to determine what a reasonably prudent person similarly situated would have done. Janes, 121 Wn.2d at 238.
Accordingly, the degree of force used in self-defense is limited to what a reasonably prudent person would find necessary under the conditions as they appeared to the defendant. See State v. Bailey, 22 Wn. App. 646, 650, 591 P.2d 1212 (1979); 13A Royce A. Ferguson, Jr. & Seth Aaron Fine, Washington Practice, Criminal Law § 2604, at 351 (1990). Deadly force may be used only in self-defense if the defendant reasonably believes he or she is threatened with death or "great personal injury.” 13A Ferguson, supra § 2604, at 351; RCW 9A.16.050(1); 1 Wayne R. LaFave & Austin W. Scott, Jr., Substantive Criminal Law § 5.7(b) (1986).2
While the above principles regarding self-defense are well settled in Washington, the application of these principles in the context of the use of deadly force in self-defense against an unarmed assailant is somewhat *475unsettled. In the case at bar, the first paragraph of instruction 18 adequately conveys the relevant law on the amount of force allowed in self-defense:
One has the right' to use force only to the extent of what appears to be the apparent imminent danger at the time. However, when there is no reasonable ground for the person attacked or apparently under attack to believe that his person is in imminent danger of death or great bodily harm, and it appears to him that only an ordinary battery is all that is intended, he has no right to repel a threatened assault by the use of a deadly weapon in a deadly manner.
Clerk’s Papers at 37 (emphasis added). The problem lies in the second paragraph of instruction 18’s attempt to define "great bodily harm.” The second paragraph states: "Great bodily injury3 as used in this instruction means an injury of a graver and more serious nature than an ordinary battery with a fist or pounding with the hand; it is an injury of such nature as to produce severe pain, suffering and injury.” Clerk’s Papers at 37 (emphasis added). Walden argues this instruction excludes as a matter of law all ordinary batteries from the definition of [great personal injury] and, therefore, prevents the jury from properly considering the defendant’s subjective perception of the battery.
The trial court and the Court of Appeals, relying on State v. Foster, 91 Wn.2d 466, both found instruction 18’s definition of [great personal injury] a correct statement of the law. While our opinion in Foster did address substan*476tially similar language, the proper definition of [great personal injury] was not addressed. Rather, Foster dealt solely with the issue of whether the definition in the instruction was an impermissible comment on the evidence. Foster, 91 Wn.2d at 481. Noting this court’s prior treatment of similar language with approval, the court in Foster held the definition was not an impermissible comment on the evidence. Foster, 91 Wn.2d at 481-82. Thus, Foster does not answer the question presented in this case.
Whether the definition of [great personal injury] used in the second paragraph of instruction 18 is proper has not been directly addressed by this court.4 However, the Court of Appeals in State v. Painter, 27 Wn. App. 708, addressed this exact issue. In Painter, the defendant, a frail, small female, shot and killed a larger, stronger but unarmed male who had abused and threatened her on earlier occasions. Painter, 27 Wn. App. at 709-10. The jury instructions defined self-defense in accord with WPIC 16.02 and RCW 9A. 16.050(1), but went on to define [great personal *477injury] using the exact same language as used in’ instruction 18 in this case. Then Court of Appeals Judge Barbara Durham wrote:
The effect of instruction No. 14, however, is completely undermined by the court’s definition of [great personal injury] given in instruction No. 15. By instructing the jury that " '[great personal injury]’ means an injury of a more serious nature than an ordinary striking with the hands or fists” the trial court . . . injected an impermissible objective standard into the instructions ....
Painter, 27 Wn. App. at 712. The court explained: "It is well within the realm of common experience that 'an ordinary striking with the hands or fists’ might inflict [great personal injury], depending upon the size, strength, age, and numerous other factors of the individuals involved.” Painter, 27 Wn. App. at 713; see also 1 LaFave, supra § 5.7(b), at 653.
We agree with the Court of Appeals’ holding in Painter and adopt its rationale. Rather than making the subjective standard of self-defense manifestly apparent to the average juror, the definition of [great personal injury] in instruction 18 does the opposite and confuses the standard. Just as in Painter, the correct statement of the law in the first paragraph of instruction 18 is undermined by the definition of [great personal injury] in the second paragraph.
By defining [great personal injury] to exclude ordinary batteries, a reasonable juror could read instruction 18 to prohibit consideration of the defendant’s subjective impressions of all the facts and circumstances, i.e., whether the defendant reasonably believed the battery at issue would result in great personal injury. The Supreme Court Committee on Jury Instructions, in response to Painter, adopted this rationale and modified WPIC 2.04.01’s definition of great personal injury to read "an injury that the [defendant] reasonably believed, in light of all the facts and circumstances known at the time, would produce severe pain and suffering if it were inflicted *478upon either the [defendant] or another person.” WPIC 2.04.01 and cmt. The definition in WPIC 2.04.01 is the proper definition to use in defining great personal injury in jury instructions on the reasonable use of force in self-defense.
The State argues the jury instructions on self-defense, considered as a whole, allowed Walden to argue his theory of the case despite the inconsistent and erroneous statement of law in instruction 18. Yet, the rule requiring instructions to be considered as a whole does not save the internally inconsistent instruction in this case.
When instructions are inconsistent, it is the duty of the reviewing court to determine whether "the jury was misled as to its function and responsibilities under the law” by that inconsistency .... [W]here such an inconsistency is the result of a clear misstatement of the law, the misstatement must be presumed to have misled the jury in a manner prejudicial to the defendant.
State v. Wanrow, 88 Wn.2d 221, 239, 559 P.2d 548 (1977) (citations omitted).
The definition of [great personal injury] in instruction 18 is a misstatement of the law and, therefore, is presumed prejudicial to the defendant. Thus, Walden is entitled to a new trial unless the error can be declared harmless beyond a reasonable doubt. State v. Caldwell, 94 Wn.2d 614, 618, 618 P.2d 508 (1980). An instructional error is harmless only if it " 'is an error which is trivial, or formal, or merely academic, and was not prejudicial to the substantial rights of the party assigning it, and in no way affected the final outcome of the case.'1 ” Wanrow, 88 Wn.2d at 237 (quoting State v. Golladay, 78 Wn.2d 121, 139, 470 P.2d 191 (1970)). Because the definition of [great personal injury] may have affected the final outcome of this case, the error cannot be declared harmless.
CONCLUSION
We hold the definition used in the second paragraph of *479instruction 18 was a misstatement of the law on the reasonable use of force in self-defense. Because the State has not shown the error was harmless beyond a reasonable doubt, we reverse "Walden’s convictions and remand for a new trial.
Durham, C.J., and Dolliver, Smith, Guy, Madsen, Alexander, and Sanders, JJ., concur.

 instruction 18 is the last of seven jury instructions on the law of self-defense that were given to the jury. Instructions 12 through 17, respectively, address: (1) the general definition and burdens for self-defense; (2) the definition of necessity; (3) the aggressor exception; (4) withdrawal; (5) mistaken belief of imminent danger; and (6) the duty to retreat.


 he parties in this case have limited their arguments to the reasonable use of deadly force in self-defense, as opposed to a threat to use deadly force. One noted commentator recognizes the distinction between the use of deadly force and a threat to use deadly force: "But merely to threaten death or serious bodily harm, without any intention to carry out the threat, is not to use deadly force, so that one may be justified in pointing a gun at his attacker when he would not be justified in pulling the trigger.” 1 LaFave, supra § 5.7(a), at 651 (footnote omitted). Because the parties have not raised this issue in their briefs or at oral argument, we do not address it.


 We also note the inconsistent use of the terms "great bodily harm” and "great bodily injury” within instruction 18. The Washington Pattern Jury Instructions advocate the use of a third variation on this term: great personal injury. WPIC 2.04.01. Despite the potential confusion inherent in the inconsistent use of these three terms, the issue in this case concerns the definition of the term in the context of self-defense. As recommended by the Supreme Court Committee on Jury Instructions, we advocate using the term "great personal injury,” and will do so throughout this opinion. See cmt., WPIC 2.04.01 (because "great bodily harm” is an element of first degree assault and is distinctly defined in that context, it should not be used in instructions on self-defense). See RCW 9A.36.011; RCW 9A.04.110(4)(c). When "great personal injury” is used in place of the other terms as used in their respective sources, the opinion will so indicate by using brackets, e.g., [great personal injury].


 While this court has yet to directly address this issue, we have commented favorably on a substantially similar definition in State v. Bezemer, 169 Wash. 559, 576, 14 P.2d 460 (1932) (" 'great bodily harm’ [means] an injury of a graver and more serious nature than an ordinary battery with the fists or pounding with the hands”). This definition was included in a jury instruction on self-defense. The issue decided by the Bezemer court was whether the trial court erred in failing to give the instruction offered by the defendant. In approving this definition, the court in Bezemer stated that in order to agree with the defendant, it would be "required to hold that a simple assault or an ordinary battery would justify the taking of human life.” Bezemer, 169 Wash. at 577 (quoting State v. Churchill, 52 Wash. 210, 224, 100 P. 309 (1909)). The quote taken from Churchill, however, addressed the defendant’s assignment of error that the jury instruction should have used the term "bodily harm” in place of "great bodily harm.” See Churchill, 52 Wash. at 223-24. The jury instructions at issue in Churchill used the term "great bodily harm” throughout without ever defining the term. See Churchill, 52 Wash. at 218-20. The instructions from Churchill are in accord with the first paragraph of instruction 18 here. In fact, one instruction quoted in Churchill states: "However, an assault with the naked fist is sufficient to justify killing in self-defense if there is at the time a reasonably apparent purpose by the assailant to inflict death or great bodily harm upon assailed . . . .” Churchill, 52 Wash. at 219. As explained above, the definition of [great personal injury] in the second paragraph of instruction 18 conflicts with the correct statement in the first paragraph of instruction 18, and would have conflicted with this instruction from Churchill. Because the court in Bezemer was mistaken in relying on Churchill for approving its definition of "great bodily harm,” we do not find Bezemer controlling on our decision in this case.